Citation Nr: 1023307	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbar spine degenerative joint disease (DJD), prior to 
March 14, 2006.  

2.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine degenerative joint disease (DJD), prior to 
March 14, 2006.

3.  Entitlement to an effective date prior to March 14, 2006, 
for a grant of special monthly compensation (SMC) at the rate 
provided in 38 U.S.C.A. § 1114(s) pursuant to 38 C.F.R. § 
3.350(i)(1).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney




ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1959 to April 1962.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2006 and May 2006 Decision Review 
Officer decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia. 

In July 2009, the Board remanded these claims to the RO for 
additional development.  For the reasons that follow, the 
Board again REMANDS these claims to the RO.     


REMAND

The Board remanded this claim to the RO in July 2009 for the 
purpose of obtaining a medical opinion addressing the effect 
of service-connected lumbar and cervical spine disabilities 
on the Veteran's ability to function prior to March 14, 2006.  
The Board explained that the claims file lacked medical 
evidence addressing the severity of these disabilities during 
this time frame.  

While the case was in remand status, however, the RO afforded 
the Veteran a VA examination, during which a VA examiner 
noted current findings associated with the Veteran's lumbar 
and cervical spine disabilities.  Although, in his report, 
the examiner acknowledged a request to review pertinent 
evidence dated from June 14, 1999 to March 13, 2006 and found 
that the Veteran had radicular pain since 2005, he discussed 
only the current effect of the Veteran's lumbar and cervical 
spine disabilities.  He did not discuss how these 
disabilities affected the Veteran prior to March 13, 2006, 
including with regard to limitation of motion, as the Board 
requested in its REMAND.  

A Board REMAND imposes upon VA's Secretary a concomitant duty 
to ensure compliance with the terms of the REMAND.  When the 
RO fails to comply with the Board's orders set forth therein, 
the Board must insure subsequent compliance by returning the 
claims file for completion of previously requested action.  
Stegall v. West, 11 Vet. App. 268 (1998).  Based on the RO's 
failure in this case to obtain the opinion that the Board 
requested, a REMAND is necessary for compliance with previous 
REMAND instructions.    

This case is therefore REMANDED for the following action:

1.  Refer the Veteran's claims file to a 
physician for a medical opinion 
addressing the severity of the Veteran's 
lumbar and cervical spine disabilities 
from June 14, 1999 to March 13, 2006.  
Request the physician to: 

a.  review all pertinent 
documents in the claims file, 
including medical and lay 
evidence, and confirm in his 
written report that he 
conducted such a review;  

b.  discuss, to the best of his 
ability given the scant record, 
the severity of the Veteran's 
lumbar and cervical spine 
disabilities from June 14, 1999 
to March 13, 2006;  

c)  focus on whether, during 
this time period, the Veteran 
had limitation of motion, 
including during flare-ups 
and/or on repetitive use, 
associated neurological 
impairment, and/or any other 
functional impairment secondary 
to these disabilities; 

d) if so, describe the severity 
of these symptoms;  

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  Thereafter, readjudicate the 
Veteran's claims based on all of the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

[CONTINUED ON NEXT PAGE]



The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



